Citation Nr: 0410079	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-10 972	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left foot disability.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  There is no evidence of left knee osteoarthritis in service or 
within one year of the veteran's retirement from service; nor is 
there any evidence linking the current left knee osteoarthritis to 
service or any incident therein.

2.  There is no evidence of left foot osteoarthritis in service or 
within one year of the veteran's retirement from service; nor is 
there any evidence linking the current left foot osteoarthritis to 
service or any incident therein.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by 
military service or any incident therein, nor may left knee 
osteoarthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.326 (2003).

2.  A left foot disability was not incurred in or aggravated by 
military service or any incident therein, nor may left foot 
osteoarthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.326 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has left knee and left foot 
disabilities as a result of an inservice injury.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  An October 2001 letter from the RO 
provided the veteran with notice of VCAA and its requirements 
prior to the October 2001 initial decision in this appeal.

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and medical 
evidence necessary to substantiate his claims.  The October 2001 
letter to the veteran advised him of the types of evidence that he 
needed to send to VA in order to substantiate his claims for 
service connection, as well as the types of evidence VA would 
assist in obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit directly to VA, medical 
evidence of a current disability, evidence of a disease or injury 
in service, and medical evidence of a link between a disease or 
injury in service and any current disability.  Furthermore, in 
that same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that could 
help to support a claim for service connection.  Moreover, the 
veteran and his representative were provided copies of the 
appealed April 2002 rating decision and a February 2003 statement 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided to VA, 
or obtained by VA on his behalf.  Thus, the Board finds that the 
veteran has been provided the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant information and 
records adequately identified by the veteran.  Specifically, VA 
has associated with the claims file the veteran's service medical 
records, as well as VA examination reports and private medical 
records.  In addition, October 2001, and February and May 2002 
letters sought further information from the veteran and his 
treating physicians.  In sum, the facts relevant to this appeal 
have been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.

Under these circumstances, the Board finds that adjudication of 
the claims under consideration at this juncture, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

Service medical records show no relevant complaints, findings, 
treatment or diagnoses associated with a left knee or foot injury.  
The veteran's May 1977 medical examination report shows that 
examination of his lower extremities and feet revealed no 
significant abnormalities.  

Treatment records from Timothy Stonesifer, D.O., dating from May 
1998 to February 2002, indicate the veteran initially complained 
of left knee and left foot pain in June 2001.  At that time he 
reported bilateral knee pain and gave a history of several 
injuries in high school and subsequent reinjuries and sprains.  He 
also reported chronic left foot pain since injuring it in a 
foxhole in Vietnam.  The assessment was bilateral knee pain 
probably related to degenerative joint disease from chronic, 
repetitive past injuries and chronic left foot pain with obvious 
deformity.  The physician indicated that he was sure that the 
veteran had fractured a few of the metatarsals in the past.

August 2001 treatment records from Roger J. Robertson, M.D., show 
the veteran's stated history of initially injuring both knees and 
his left foot in Vietnam.  He reported that his left knee was 
treated by application of a cast.  He injured his left foot when 
he jumped in a foxhole and was told he had a fracture.  The 
diagnoses included significant left foot hallux valgus and mildly 
symptomatic left mid foot osteoarthritis of the third metatarsal 
medial cuneiform articulation and left knee patella femoral 
osteoarthritis.  The physician opined that the veteran's mid foot 
osteoarthritis was post-traumatic in nature.

A January 2003 VA orthopedic examination was conducted on the 
veteran's right knee only.

III.  Analysis

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Id.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, if continuity of symptomatology is 
demonstrated thereafter, or if competent evidence relates the 
present disorder to that symptomatology.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if manifested 
to a degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including arthritis).

In those cases where the evidence shows, as it does here, that the 
veteran engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease if consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and to that end, shall 
resolve any reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection, but it eases the 
combat veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

In analyzing the veteran's claims for service connection for left 
knee and left foot disabilities in light of the evidence 
summarized above, the Board observes that there is no clinical 
evidence demonstrating either a left knee or left foot injury or 
disability in service or of left knee or left foot arthritis 
within one year of service.  The evidence of record shows that the 
first clinical documentation of either left knee or foot arthritis 
was in June 2001, when the veteran initially sought treatment for 
these disabilities, almost 30 years after his retirement from 
service, and is too remote in time from service to support a claim 
that either is service connected.  Here, the Board finds it 
significant that there is an extended period of time between 
service discharge and any showing of complaints and/or clinical 
documentation referable to the veteran's assertions that he 
suffers left knee and foot disabilities as a result of an 
inservice injury.  The absence of such objective or subjective 
evidence to support recent contentions that the veteran has left 
knee and/ or left foot disability related to events in service is 
highly probative evidence against the claims for these disorders.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, 
although the veteran reported that he injured both knees and his 
left foot in Vietnam, service medical records indicate that he 
initially injured his right knee in 1969 while stationed in 
Colorado.  Further, although he reported that his left knee was 
casted, the service medical records show his right knee was casted 
while there is no indication that the left knee was ever treated.  
Hence, the Board finds the service medical records more probative 
than the veteran's memory of events so many years after service.  

Moreover, although Drs. Stonsifer and Robertson have both noted a 
prior left foot fracture and have identified the veteran's current 
left foot osteoarthritis as post-traumatic in nature, these 
opinions are based on the veteran's history.  There is no evidence 
that the examiners reviewed prior treatment records.  In this 
respect, the Board notes that the medical opinions supporting the 
veteran's claim assumed the veteran's accounts of an inservice 
fracture to be true, the Board finds that these opinions were not 
based on the veteran's actual military history.  The medical 
opinions, based on inaccurate factual premises, have very limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993).  While an examiner can render a current diagnosis 
based upon his examination of the veteran, his opinion regarding 
the etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

While the veteran contends that he has left knee and left foot 
disabilities attributable to an inservice injury, he is a lay 
person and his opinion is not competent to provide the nexus 
between his current disability and service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Furthermore, although lay statements 
pursuant to 38 U.S.C.A. § 1154(b) may be satisfactory for 
establishing the inservice incurrence of an event that ultimately 
resulted in left knee or left foot disability, it is not 
sufficient to link etiologically a present condition to service.  
See Velez v. West, 11 Vet. App. 148, 153 (1998) (citing Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996) (§ 1154(b) provides a 
factual basis upon which determination can be made that particular 
disease or injury was incurred or aggravated in service but not 
basis to link etiologically a condition in service to current 
condition).  Therefore, the Board concludes that the veteran's 
current left knee and foot disabilities were not incurred in or 
aggravated during active service or any incident therein.

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.

Service connection for a left foot disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



